                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                         AT LOUISVILLE


UNITED STATES OF AMERICA                                                                             PLAINTIFF


v.                                                                                       NO. 3:20-CR-18-CRS


MARCELIUS STEPHENSON                                                                              DEFENDANT



                              MEMORANDUM OPINION AND ORDER



        This matter is before the court on motion of the defendant, Marcelius Stephenson, for

expedited review of the March 30, 2020 Order of the United States Magistrate Judge (DN 49)

declining Stephenson’s motion for immediate release from custody (DN 40) and emergency

motion for a telephonic hearing (DN 42).

        We have conducted a de novo review of the magistrate judge’s decision and will address

the arguments made in opposition to his conclusions.1 We will decline the defendant’s request

for a hearing on his motion.2

        Stephenson was arrested and indicted for possession with intent to distribute a controlled

substance, conspiracy to possess with intent to distribute a controlled substance, and possession

of a firearm by a convicted felon. After conducting a hearing and considering the factors set

forth in 18 U.S.C. § 3142(g), the magistrate judge concluded that the United States had proven

1
  We find the magistrate judge’s Order to be concise, thorough, and well-reasoned. The defendant makes only
limited arguments in his motion for expedited review before this judge. We have therefore limited this Order to the
particular points raised by Stephenson in his request for review.
2
  See United States v. Hearns, No. 1:20-CR-110, 2020 WL 1493747, *3 (N.D.Ohio March 27, 2020)(“[W]hile the
Bail Reform Act is silent about whether a defendant is entitled to an in-court hearing on an appeal of a detention
order, there is ample authority for the conclusion that the Court may decide the motion on the filings (including
proffers offered by counsel) as opposed to a hearing.”)
by clear and convincing evidence that no condition or combination of conditions of release

would reasonably assure the safety of any other person and the community and ordered

Stephenson detained. Specifically, the magistrate judge delineated the reasons for detention to

include:

                •    Weight of the evidence against the defendant is strong;

                •    Prior criminal history;

                •    Participation in criminal activity while on probation, parole, or supervision;

                •    History of violence or use of weapons;

                •    History of alcohol or substance abuse



           Stephenson did not challenge the initial detention determination. He does not presently

challenge the magistrate judge’s assessment of dangerousness in seeking immediate release.

Instead, he contends that, in light of the current COVID-19 pandemic, “the calculus” for

considering pretrial detainees for release has changed and, in this case, favors Stephenson’s

release to home incarceration pending trial.

           The information provided by counsel concerning the nature and extent of the viral

outbreak and concerns for the future health of the nation’s incarcerated populations clearly

constitutes “information that was not known” to Stephenson at the time of his detention hearing.

This information was therefore properly assessed by the magistrate judge under § 3142(f) which

allows for the reopening of a detention hearing where such information “has a material bearing

on the issue whether there are conditions of release that will reasonably assure the appearance of

such person as required and the safety of any other person and the community.” 3


3
    Risk of flight was not and is not now in issue.

                                                       2
         While the global pandemic has added a new dimension to the overall evaluation judicial

officers must make with respect to detention decisions, the court concludes, as did the magistrate

judge, that these concerns about confinement do not materially bear on the determination of

dangerousness. The magistrate judge’s findings addressing the nature and seriousness of the

offenses charged and the weight of the evidence supporting those charges are unaffected by

pandemic concerns. The findings concerning Stephenson’s prior criminal history including a

history of violence, use of weapons, and criminal activity while on probation, parole, or

supervision similarly stand as originally determined.

         Section 3142(g)(3) requires that consideration of the history and characteristics of the

person include, in pertinent part, the physical and mental condition of the defendant as well as

community ties and financial and residential resources. As noted by the magistrate judge,

Stephenson has not urged that he has a chronic medical condition identified by the Centers for

Disease Control and Prevention (“CDC”) which would place him at a heightened risk for serious

illness from the COVID-19 virus. Stephenson’s physical and mental health were considered in

the initial detention determination, and no changes have been identified.4

         We further note that Stephenson discusses only the living conditions wrought by the

pandemic concerning his continued detention; he does not address living conditions were he to

be released. While he quotes Attorney General Barr as stating “We are now in the process of

trying to expand home confinement as part of trying to control the spread of this infection,”

Stephenson cites not a single specific fact concerning his present financial and residential

resources to support his request for release to “home detention pending the end of the pandemic



4
  We note that the issue of the psychological effects of isolation of incarcerated individuals and the fear of possible
illness has been raised in other cases. That argument was not raised by this defendant in his original motion (DN 40)
nor in the motion for expedited review (DN 53).

                                                           3
crisis.” DN 53, p. 3. There has thus been nothing offered to alter the findings concerning

Stephenson’s history and characteristics.

       Section 3142(g)(4) requires that the judicial officer consider the nature and seriousness of

the danger to any person or the community that would be posed by the person’s release. In the

original detention order, the magistrate judge noted that “danger to the community includes the

danger of [Stephenson] committing additional offenses if released.”            We again note that

Stephenson has not offered any specifics concerning his requested release beyond the statement

that he seeks “home incarceration.” Stephenson’s motion does not call into question the original

evaluation of the nature and seriousness of the danger posed by his release.

       For these reasons, we conclude that the new information provided by Stephenson does

not have a material bearing on the issue whether there are conditions of release that will

reasonably assure the safety of any other person and the community. The court notes that in

reaching this conclusion it has also reviewed the updated COVID-19 information which

Stephenson has provided in his motion for expedited review.       The magistrate judge correctly

declined to reopen the detention hearing under § 3142(f)(2) and denied the emergency motion for

telephonic hearing.

       Stephenson has also argued for release pursuant to § 3142(i) which provides, in pertinent

part, that a judicial officer “may, by subsequent order, permit the temporary release of a

person…to the extent the judicial officer determines such release to be necessary,,,for [a]

compelling reason.” Stephenson argues that “liberty is the norm,” suggesting that this court

consider the “total harm and benefit to prisoner and society” that Stephenson’s continued

detention “will yield, relative to the heightened health risk posed to Mr. Stephenson during this

rapidly encroaching pandemic.” DN 40. p. 5. Stephenson reiterates in motion for expedited



                                                4
review that the virus “will go through the prisons like wildfire, due to the close quarters

necessary in the facilities, coupled with the spread through asymptomatic carriers.” DN 53, p. 2.

No one can be certain of the course this pandemic will take in the coming days or provide

certainty that this dire prediction will not come to fruition. However, the articulation of

generalized concerns for the safety of those individuals held in custody does not establish a

compelling reason for Stephenson’s release.

        In order to find a “compelling reason” to temporarily release Stephenson under §

3142(i), the judicial officer must make a particularized finding of necessity. Stephenson noted

as much when he stated that “a ‘case-by-case’ approach is required at any stage of the case in

assessing the propriety of pretrial detention.” Id.

         With respect to the specific concern that Stephenson is facing the potential for infection

with the COVID-19 virus in the Oldham County Detention Center, the magistrate judge noted

particular steps implemented to counter the emergence of the virus there (there are no reported

cases in that facility as of the date of this writing) and to contain any spread within the facility.

See DN 49, p. 4. We note that the steps taken by Oldham County Detention Center have, so far,

been effective in protecting their population. Further, Stephenson does not have a chronic

condition that leaves him more vulnerable to serious illness from the COVID-19 virus than other

detainees. Stephenson has failed to establish a compelling reason why he should be immediately

released. We will affirm the magistrate judge’s denial of release under his § 3142(i) authority.



       For the reasons set forth herein and the court being otherwise sufficiently advised, IT IS

HEREBY ORDERED AND ADJUDGED                           that the motion of the defendant, Marcelius

Stephenson, for expedited review of the magistrate judge’s detention decision (DN 53) is



                                                  5
GRANTED, the request for a hearing is DENIED,          and the Order of the United States

Magistrate Judge denying the motion of Marcelius Stephenson for immediate release (DN 49) is

AFFIRMED.




                        April 7, 2020
                                                 Char
                                                    lesR.Si
                                                          mpsonI
                                                               II,Seni
                                                                     orJudge
                                                    Unit
                                                       edStat
                                                            esDi
                                                               str
                                                                 ictCour
                                                                       t


IT IS SO ORDERED.




                                             6
